Citation Nr: 1744578	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  08-09 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sterility.
	
2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left Achilles tendonitis.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disorder.

4.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from April 1974 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Although the RO framed the issue on appeal regarding a heart disorder as being limited to cardiac enlargement with left ventricular hypertrophy, the Board has recharacterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2011, the Board reopened the claim for service connection for a heart disorder and a low back disorder.  In a June 2016 rating decision, the RO granted service connection for a low back disorder; as such, that issue is no longer before the Board for consideration.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The claim for service connection for a heart disorder was readjudicated in a supplemental statement of the case and is properly before the Board.  


FINDINGS OF FACT

1.  In an unappealed March 1995 rating decision, the RO denied the claims for service connection for sterility, left Achilles tendonitis, and a left knee disorder.

2.  The Veteran did not initiate an appeal to the March 1995 rating decision, and it became final.

3.  Evidence received since the final March 1995 rating decision does not relate to an unestablished fact necessary to substantiate the claims for service connection for sterility and left Achilles tendonitis.

4.  Evidence received since the final March 1995 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.

5.  The Veteran's left knee arthritis was not chronic in service, did not manifest to a compensable degree within one year of service separation, and was not continuous since service separation. 

6.  The Veteran's left knee disorder is not etiologically related to service.

7.  The Veteran's currently diagnosed heart disorders were not incurred in service and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision that denied the claims for service connection sterility, left Achilles tendonitis, and a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been received to reopen a service connection claim for sterility.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen a service connection claim for left Achilles tendonitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

4.  New and material evidence has been received to reopen the service connection claim for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
5.  The criteria for service connection for a left knee disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for a heart disorder have not been met. 
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    New and Material Evidence - Laws and Analysis

The Veteran was initially denied service connection for sterility, left Achilles tendonitis, and a left knee disorder in a March 1995 rating decision because there was no indication that he was sterile or that his sterility was due to service.  There was also evidence of Achilles tendinitis in service, but it was noted to be acute and transient and the Veteran did not have a diagnosis of this condition at a 1994 VA examination.  The March 1995 rating decision also found that the Veteran did not have a diagnosis pertaining to the left knee.  The Veteran was notified of the rating decision, but did not appeal the decision or submit new and material evidence within one year of the decision.  As such, the March 1995 rating decision became final.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108 .  Because the March 1995 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1995 rating decision included service treatment records, and September and October 1994 VA examination reports.  

The evidence since the March 1995 rating decision includes the Veteran's statements where he has indicated that his sterility was due to exposure to radiation and other hazardous chemicals while he was in service.  See Veteran's VA Form 9.  He also contends that medications he was prescribed for his heart disorder could be a factor for his current sterility.  See September 2017 Informal Hearing Presentation.  Further, the evidence includes post-service VA and private treatment records.
    
In the October 2011 remand, the Board directed the AOJ to request records from the Long Beach VAMC and Coastal Physicians Medical Group.  In a letter dated in January 2012, the AOJ attached a VA Form 21-4142 in order to request records on the Veteran's behalf.  However, the record shows that the Veteran has not submitted this form; as such, the AOJ has been unable to request records from the Coastal Physicians Medical Group.  On the other hand, while VA treatment records from the Long Beach VAMC have been obtained, they do not pertain to the Veteran's claimed sterility and/or Achilles tendonitis.

The Board acknowledges that the Veteran has presented some new arguments as to why he believes service connection is warranted for his claimed sterility, including exposure to radiation and as due to medications for his non-service connected heart disorders.  A new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, and a final denial on one theory is a final denial on all theories.  In other words, a new theory of entitlement in and of itself is not new and material evidence.  Robinson v. Mansfield, 21 Vet App 545 (2008), Ashford v. Brown, 10 Vet. App. 120 (1997); Perry v. West, 12 Vet. App. 365 (1999).  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2014)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, the Veteran has not submitted any new evidence indicating that he is sterile as a result of an injury or disease incurred in service other than his lay assertion that radiation was its cause.  The Veteran in this case is not competent to opine as to whether radiation caused his disability, as the record does not show that he has the necessary medical training, skills, or expertise needed to make such a determination.  Moreover, as the Veteran is not service connected for a heart disorder, his argument that his sterility is due to medications prescribed for his heart disorder would not reasonably substantiate the claim for service connection for sterility.

Additionally, the newly submitted evidence, to include post-service treatment records do not show that the Veteran has been diagnosed with a left ankle disorder, to include Achilles tendonitis. 

For all the foregoing reasons, the Board finds that new and material evidence has not been received to reopen the claims for service connection for sterility and Achilles tendonitis and that the March 1995 denial remains final.  See 38 U.S.C.A.
 § 5108; 38 C.F.R. § 3.156 (a).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Regarding the left knee disorder, the Board finds that the Veteran was initially denied service connection because he had not been diagnosed with a left knee disability.  Newly obtained evidence since the March 1995 rating decision includes a July 2016 VA examination where the Veteran was diagnosed with osteoarthritis of both knees.  As such, the Board finds that the newly submitted VA examination report is new and material as it relates to an unestablished fact (current diagnosis) necessary to substantiate the claim for service connection for a left knee disorder.  Accordingly, the evidence is new and material, and the claim for service connection for a left knee disorder is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.
    
    Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection for a Left Knee Disorder

The Veteran maintains that he has a left knee disorder that is a result of service.

Initially, there is evidence of a current disability, as the Veteran has been diagnosed with left knee osteoarthritis, confirmed by x-ray.  See July 2016 VA examination.

Next, the Board finds that symptoms of left knee arthritis were not chronic in service.  Service treatment records include a February 1987 treatment note where the Veteran complained of left ankle pain radiating to his patella.  A diagnosis of left knee strain was indicated and the Veteran was prescribed Motrin.  Approximately two weeks later, the Veteran was seen for complaints of continued left knee pain for 2 weeks.  X-rays at that time were within normal limits.  The Veteran was placed on restricted duty for 2 weeks.  A September 1993 Report of Medical History, completed by the Veteran at service separation, shows that he specifically checked "NO" as to having a bone or joint deformity or as to having a "trick" or locked knee.  Moreover, a September 1993 Report of Medical Examination, conducted at service discharge, showed that a clinical evaluation of the Veteran's lower extremities was normal.  For these reasons, the Board finds that a left knee disorder was not chronic in service.

The Board further finds that symptoms of left knee arthritis did not manifest to a compensable degree within one year of service separation and were not continuous since service separation.  A September 1994 General Medical VA examination, conducted soon after service separation, included x-rays of the left knee which showed a bone island, but no arthritis.  Moreover, during a December 1999 VA multiuse note, the Veteran complained of joint stiffness of both hands with no complaints related to his knees.  He also reported that his family had a history of arthritis and his father had arthritis of the knee; however, the Veteran did not report any knee problems at that time.  It was only in 2002 when the Veteran complained of pain in the right knee.  Moreover, the first diagnosis of left knee arthritis was in a December 2012 VA x-ray report that showed mild tricompartmental osteoarthritis.  For these reasons, the Board finds that symptoms relating to a left knee disorder were not continuous since service separation and service connection cannot be granted on this basis.  

Next, the Board finds that the Veteran's left knee disorder is not etiologically related to service.  He was afforded a VA knee examination for compensation purposes in July 2016 which involved a full review of the Veteran's claims folder.  The examiner noted that the Veteran left knee strain in 1987 and diagnosed the Veteran with arthritis of the knees.  The examiner then opined that the Veteran's left knee arthritis was less likely than not related to service.  In support of this opinion, the examiner stated that a review of the Veteran's medical records showed his complaint of left knee pain in February 1987, which was due to a left knee strain with X-ray of the left knee showing normal result.  There was no evidence in his medical records of subsequent complaints, history of knee trauma, or abnormal findings that would establish either chronicity of the condition related to his knee or a diagnosis of osteoarthritis during service or within 1 year post service.  In fact, the examiner indicated that during his retirement medical examination in September 1993, there was no complaint related to a knee condition and a physical examination of the lower extremities and other musculoskeletal findings were normal.  Therefore, the examiner opined that the Veteran's left knee strain in service favored an acute and transient condition that had completely resolved during service.  Moreover, x-ray reports of the left knee on in the September 1994 VA examination only showed a bone island at the lateral condyle of the femur with preserved knee joint and intact osseous structures.  VA treatment records in December 1999 showed that the Veteran only complained of joint stiffness of both hands with no complaints declared related to his knees.  It was in August 2002 when the Veteran again complained of knee pains and he was diagnosed to have degenerative joint disease.  However, such diagnosis of DJD was negated when a repeat x-ray of both knees was done in March 2007 and it showed intact joint spaces with smooth margins with no spurs noted.  The examiner further stated that mild tricompartmental osteoarthritis of the left knee was established on X-ray in December 2012, which was 18 years following service separation.  The examiner explained that the most common cause of osteoarthritis of the knee was age.  Since the Veteran was 61 years old, his left knee osteoarthritis was noted to be most likely due to the aging process. 

The Board finds the July 2016 VA medical opinion to be highly probative as to the nature and etiology of the Veteran's left knee disorder.  The examiner discussed the  service treatment records and post-service medical record in detail.  He also addressed the Veteran's in-service symptoms and treatment.  In addition, his opinions were supported by the medical evidence of record and well-reasoned rationales.  See Bloom, 12 Vet. App. 187; Hernandez-Toyens, 11 Vet. App. 382; Claiborne, 19 Vet. App. 186; Miller, 11 Vet. App. 348.

The Board also considered the Veteran's statements purporting to relate his knee disorder to service.  The Board is aware that lay persons are competent to attest to factual matters of which they have first-hand knowledge.  However, the Veteran in this case does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of knee degenerative joint disease (arthritis).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current knee arthritis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran in this case.

In summary, the Board finds that the competent, credible, and probative evidence that is of record weighs against the claims for service connection for a left knee disorder.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder

The Veteran contends that his heart disorder manifested in service.

Service treatment records reflect complaints of chest pain but no evidence of a chronic heart disorder in service.  During a March 1988 examination, the Veteran indicated that he was not sure whether he had chest pain, and the examiner noted sinus bradycardia, a nonspecific intraventricular condition, and a borderline ECG (echocardiogram).  The Veteran complained of chest pain during exercise in April 1992, but the diagnosis was of noncardiac chest pain consistent with muscle spasm. In October 1992, the Veteran complained of chest pain, which the examiner noted was noncardiac in origin, and a subsequent treadmill stress test was negative for ischemia.  The Veteran complained of chest pain during his September 1993 separation examination, but clinical evaluation of the heart was normal.

The evidence also includes June 1995 x-rays, taken within one year of discharge from service, which revealed borderline cardiac enlargement, predominantly left ventricular in type, with mild central vascular fullness. 

September 2006 x-rays indicated borderline cardiomegaly. 

Pursuant to the Board's remand directive, the Veteran was afforded a VA cardiovascular examination in April 2014.  The examiner diagnosed the Veteran with atherosclerotic cardiovascular disease and heart block, both diagnosed in April 2014.  During the evaluation, the examiner noted that, in April 1992, the Veteran began to experience recurrent pains on the 4th left parasternal area, lasting for a few seconds, unrelated to effort, and subsiding spontaneously.  On consult at the Naval Station in Long Beach, he was diagnosed to have "atypical chest pains."  In May 1992 and October 1992, he was consulted again for the same symptoms.  An EKG was read as "NSR" (normal sinus rhythm).  The diagnosis was "noncardiac chest pain, c/w muscle spasm."  The Veteran claimed that his symptoms persisted, but he was still able to perform his assigned tasks with no work day lost.  After service separation in 1994, the chest pains were noted to recur three times a month, even when supine, with more pains when pressing the same area (4th left intercostal space parasternal area).  In 2000, he began consulting at the Long Beach VA.  He was told that the symptoms were due to muscle pains.  He was started on medication for chest and back pains and chest pains were relieved.  In June 2013, a chest CT scan for follow-up of a lung nodule was done and an incidental finding of "enlarged heart" was noted.

The April 2014 VA examiner then opined that the Veteran's heart disorder was less likely than not related to service.  In support of this opinion, the examiner stated that Veteran's complaint of chest pains beginning in 1992 were "not typical of cardiac chest pains."  These symptoms were not triggered by effort and the pains were specifically located on an area in the parasternal region and would be aggravated by pressing on that site.  Notably, relief was provided with the use of medications for muscle spasm and arthritis.  Further, the chest x-ray findings of
"borderline cardiac enlargement predominantly left ventricular in type with
mild central fullness" following service separation in June 1995 and of "borderline cardiomegaly" in September 2006 were not confirmed by the barium swallow done in June 2007.  The examiner explained that the latter had an interpretation of "no acute cardiopulmonary disease, the cardiomediastinal contour is within normal limits."  Further, the examiner noted that the Serial ECGs from 1988 to 2007 were normal.  Records did not confirm any hypertension in 1995.  

The Board finds the April 2014 VA medical opinion to be highly probative as to the nature and etiology of the Veteran's heart disorders.  The examiner discussed the Veteran's service treatment records and post-service medical record in detail.  She also addressed the Veteran's in-service symptoms and treatment.  In addition, her opinions were supported by the medical evidence of record and well-reasoned rationales.  See Bloom, 12 Vet. App. 187; Hernandez-Toyens, 11 Vet. App. 382; Claiborne, 19 Vet. App. 186; Miller, 11 Vet. App. 348.

The Board has also considered the Veteran's statements purporting to relate his heart disorders to service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his heart disorders.  See Kahana, 24 Vet. App. 428.  Heart conditions are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The etiology of the Veteran's heart disorders are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran in this case.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

As new and material evidence to reopen the claim for sterility has not been received, the request to reopen the claim is denied.

As new and material evidence to reopen the claim for left Achilles tendonitis has not been received, the request to reopen the claim is denied.

As new and material evidence to reopen the claim for left knee disorder has been received, the request to reopen the claim is granted.

Service connection for a left knee disorder is denied

Service connection for a heart disorder is denied.




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


